Per Curiam.
The prisoner having been surrendered, and, upon confession, convicted and fined, and having paid his fine, a case is presented for the cancellation of the judgment against his surety when the application comes *898properly before us. But our rule 13 requires that eight days’ notice shall he given the district attorney; and as, in this case, no notice whatever was given, the petition must be denied, witli leave, however, to renew. Application denied, with leave to renew on notice to the district attorney.